Citation Nr: 1041593	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  02-12 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a disability manifest 
by blackouts.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Salt Lake City, Utah.

The Veteran's appeal was previously before the Board and was 
remanded for additional development in April 2003 and November 
2007.  VA has fulfilled its duties under these orders for 
development.

With regard to the Veteran's claim relating to his left eye, the 
Board notes that in a rating decision of October 2006, service 
connection for an intraocular lens implant of the left eye with a 
history of ectopic cataract was granted.  Accordingly, the 
Veteran's appeal on in the matter was satisfied and the issue is 
not before the Board.


FINDINGS OF FACT

1.  The Veteran failed to report for scheduled VA examinations in 
February 2010.  Good cause for such failure is not shown.

2.  Service connection for PTSD was denied in a September 2000 
rating decision.  The Veteran was informed of that determination 
and did not perfect an appeal.  Of the evidence added to the 
record since the denial action, some is cumulative of evidence 
previously before the Board.  The remaining evidence added to the 
record is not relevant or probative as to the issue of 
entitlement to service connection for the claimed disorder.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for residuals of a head 
injury is denied.  38 C.F.R. § 3.655 (2010).

2.  Entitlement to service connection for a disability manifest 
by blackouts is denied.  38 C.F.R. § 3.655 (2010).

3.  The September 2000 rating decision denying service connection 
for PTSD is final.  New and material evidence sufficient to 
reopen the claim has not been received.  38 U.S.C.A. §§ 5108, 
5103, 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  Such a letter was sent to the Veteran in March 2005, 
thus meeting the requirements of notice as related to Kent.  

The Board acknowledges that, in the present case, complete notice 
was not issued prior to the adverse determination on appeal.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from which 
a claimant might have been able to infer what evidence VA found 
lacking in the claimant's presentation."  Rather, such notice 
errors may instead be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the RO); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of a letter sent to the Veteran in 
March 2005 that fully addressed all notice elements.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the division of responsibility 
between VA and a claimant in developing an appeal.  Therefore, 
the Veteran was "provided the content-complying notice to which 
he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Furthermore, the claims was/were readjudicated with the issuance 
of a Supplemental Statement of the Case in March 2010.  Neither 
the Veteran, nor his representative, have indicated any prejudice 
caused by this timing error, and the Board finds no basis for 
finding prejudice against the Veteran's appeal of the issues 
adjudicated in this decision.  See Shinseki v. Sanders, 129, S. 
Ct. 1696, (U.S. 2009

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the development of 
the claim.  However, under VCAA, VA's statutory duty to assist a 
claimant in the development of a previously finally denied claim 
does not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, VCAA provides that VA shall make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).  Because the claim for service connection for PTSD is not 
reopened, the duty to assist does not apply to the claim.

With regard to the Veteran's other claims, VA satisfied its duty 
to assist by affording the Veteran the opportunity to report for 
a VA examination.  That the Veteran did not avail himself of this 
opportunity does not render VA's efforts noncompliant with the 
requirements of VCAA.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record.  The Board has carefully considered such statements and 
concludes that no available outstanding evidence has been 
identified.  Additionally, the Board has reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Head injury and Blackout Disorder

In March 1995, the Veteran submitted a VA form 21-526, a 
"Veteran's Application for Compensation or Pension."  An 
original claim is defined as an initial formal application on a 
form prescribed by the Secretary.  The 1995 Form 21-526 was the 
original claim for compensation.

Under 38 C.F.R. § 3.655(a), when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with paragraph 
(b) or (c) of § 3.655 as appropriate.  Examples of good cause 
include, but are not limited to, the illness or hospitalization 
of the claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and reexamination 
include periods of hospital observation when required by VA.  38 
C.F.R. § 3.655(a) (2010).

38 C.F.R. § 3.655(b) provides that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based on 
the evidence of record.  When, however, the examination was 
scheduled in conjunction with an "other original claim," a 
reopened claim for a benefit which was previously disallowed, or 
a claim for increase, the claim shall be denied.  38 C.F.R. § 
3.655(b) (2010).

The term "compensation" means a monthly payment made by the 
Secretary to a Veteran because of a service-connected disability.  
38 U.S.C.A. § 101 (13) (2010).  The term "service connected" 
means with respect to disability or death that such disability 
was incurred or aggravated in line of duty in the active 
military, naval or air service.  38 U.S.C.A. § 101(16) (2010).  
An "original claim" is an initial formal application on a form 
prescribed by the Secretary.  38 C.F.R. § 3.160(b) (2010).

The critical issue in the immediate appeals is whether the claims 
at issue are original claims for compensation (i.e. initial 
formal applications).  Congress has established that the terms 
"compensation" and "service-connected" are not interchangeable 
terms; if these terms were interchangeable, Congress would not 
have provided separate definitions.  Furthermore, the Secretary 
has defined the term original claim as an "initial formal 
application" on a form prescribed by the Secretary.  In regard 
to a claim for compensation, the form prescribed is VA Form 21-
526.

Although there may be many separate or new claims for service 
connection, section 3.655 is clear that only the original claim 
for compensation (the initial formal application) is to be based 
upon the record.  As noted above, Congress has defined 
compensation as a monthly payment.  Furthermore, the Secretary 
has defined the term original claim to be the initial formal 
application on a form prescribed by the Secretary.  The Board 
also notes that section 3.655(a) does not use the term "each 
claim" for service connection.  Here, the original claim for 
compensation, (the initial formal application) as defined by 
statute and regulation, was filed in 1995 on the prescribed VA 
Form 21-526.  

Of the claims current before the Board, it is recognized that the 
appeal from denial of service connection for a disability 
manifest by blackouts, dates to a claim for the disability made 
in May 2000.  Nonetheless, this was not part of the original 
claim for compensation (i.e. initial formal application) made in 
March 1995.  Therefore, it is an other original claim.

Regarding the Veteran's claim of service connection for residuals 
of a head injury, this claim was part of his original claim in 
March 1995.  However, service connection was denied in April 1998 
and the current appeal relates to a May 2000 application to 
reopen his claim.  Accordingly, the current claim regarding 
residuals of a head injury is not part of an original claim.

As stated, under 38 C.F.R. § 3.655(a), (b) (2010), when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, or reexamination; and the 
examination was scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.

In this case, the Veteran originally requested compensation for 
disabilities in March 1995, while the current compensation claims 
date to May 2000.  As discussed above, the Board previously 
reviewed this case and remanded back to the RO for further 
development in November 2007.  Specifically, the Board found 
additional VA examinations were necessary to determine whether 
the Veteran had blackouts or any residuals of head trauma.  An 
examination was scheduled and the Veteran was notified by mail in 
December 2009.  The evidence of record indicates that the Veteran 
failed to report for the February 2010 examination.

As the claims were not original compensation claims and the 
Veteran failed, without good cause, to report to VA examination 
necessary to establish entitlement to compensation, the claims 
must be denied.  38 C.F.R. § 3.655 (2010).

Posttraumatic Stress Disorder

Service connection for a PTSD was previously addressed and denied 
in an April 1998 rating decision.  The appellant was informed of 
the decision and of his right to appeal.  When a claimant fails 
to timely appeal an RO decision denying his claim for benefits, 
that decision becomes final and can no longer be challenged.  See 
DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  Except as 
provided by law, when a case or issue has been decided and an 
appeal has not been taken within the time prescribed by law, the 
case is closed, the matter is ended, and no further review is 
afforded.  

In this case, following the issuance of the September 2000 rating 
decision, the Veteran submitted a timely Notice of Disagreement 
in November 2000 and the RO issued a Statement of the Case in 
January 2001.  Along with the Statement of the Case, the Veteran 
was provided a letter indicating the need to file a VA Form-9 if 
he wished to perfect his appeal.  The Veteran did not submit a 
substantive appeal, and, accordingly, the denial of September 
2000 became final.  Pursuant to 38 U.S.C.A. § 5108, if new and 
material evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the claim 
and review the former disposition of the claim.

If it is determined that new and material evidence has been 
submitted, the claim must be reopened. VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist the 
Veteran in developing the facts necessary for his claim has been 
satisfied.  When determining whether a claim should be reopened, 
the credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when 
determining whether the Veteran has submitted new and material 
evidence to reopen a claim, consideration must be given to all 
the evidence since the last final denial of the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996). 

The regulation pertaining to the definition of new and material 
evidence has been amended, effective for claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a) (2007); 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  The Veteran's request to reopen his 
claim dates to an informal hearing in December 2000.  Although a 
record of that hearing is not contained within the Veteran's 
claims file, the Board assumes the credibility of the hearing's 
contents as reported in a February 2002 rating decision.  Because 
his claim to reopen was effectuated in December 2000, the old 
regulatory provisions governing new and material evidence are 
applicable.  Consequently, the appeal will be decided under the 
old version of section 3.156.  The law and regulations that were 
in effect at the time the Veteran filed his current application 
to reopen provide that "new and material" evidence is evidence 
not previously submitted, not cumulative or redundant, and which 
by itself, or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

As stated, the last final denial of entitlement to service 
connection for PTSD was in September 2000, at which time service 
connection was denied as the evidence of record failed to show 
that the Veteran had a diagnosis of PTSD.  

The evidence of record at the time of the last prior denial 
included November 1963, December 1986, June 1988, and March 1991 
examinations showing him to be psychiatrically normal.   In 
February 1995 the Veteran submitted his claim for benefits, in 
which he did not claim service connection for PTSD, but did seek 
compensation for "disorientation" to time and place, and memory 
loss.

A December 1994 psychological evaluation revealed that the 
Veteran had a single episode of severe major depression during 
service, but that major depression was in "full remission"  It 
was noted that "psychosocial stressors [were] moderate," 
although at no point during the evaluation were any service-
related stressors discussed. 

In a January 1997 statement submitted by the appellant, he 
indicated that while on active duty, two Scud missiles were shot 
down directly over the location of his encampment, causing 
shrapnel to fall around himself and others he was stationed with.  
He also submitted an article by Dr. W.E.B. about Gulf War 
Syndrome, and relating it to psychological stressors.

A May 1996 statement from a friend detailed irritability, memory 
loss, and frustration after returning from active duty.   In 
September 1997 the Veteran's mother-in-law indicated that he 
sometimes became disoriented and would lose track of where he 
was.  Psychological assessment in May 1997 revealed evidence of 
"memory impairment or cognitive decline."

The diagnosis of a VA examiner following evaluation in June 1997 
was of moderate, recurrent, major depressive disorder, and 
cognitive deficits.  During his examination, he stated that he 
did not have any traumatic exposures during his periods of 
service, nor did he see any combat.  The examiner concluded that 
"if he answered the questions truthfully with regards to his war 
exposure and the signs of [PTSD], [the Veteran] does not meet the 
. . . criteria for [PTSD]."

In sum, prior to the last final denial, the evidence of record 
indicated that the Veteran was psychologically normal at 
separation from service, that he claimed to have been under 
falling shrapnel when a Scud missile was shot down over his 
location during service, and that while he did have some 
psychological symptomatology, he did not have PTSD.

In denying the Veteran's claim in September 2000, the RO noted 
that PTSD was not diagnosed and that not enough evidence had been 
received by VA in order to establish that an in-service stressor 
actually occurred.

According to a rating decision of February 2002, at an informal 
hearing before a Decision Review Officer in December 2000 the 
Veteran raised an application to reopen his claim of entitlement 
to service connection for PTSD.  The matter was considered and 
service connection was denied in the aforementioned rating 
decision of February 2002.  The Veteran timely appealed that 
decision.

Evidence added to the claims file since the last final denial in 
September 2000, includes a March 2001 letter from Dr. A.F. 
describing organic memory problems, chronic fatigue, and 
depression.

A VA psychological evaluation in August 2002 indicated a 
diagnosis of recurrent major depressive disorder.  At that time, 
the Veteran admitted to a history of feelings of depression 
dating back to as early as 1986.  

In September 2003 the Veteran requested evaluation for PTSD.  The 
Veteran stated that the first time he was in combat he was 
required to wear his Mission Oriented Protective Posture (MOPP) 
gear three or four times.  He also reported that a Scud missile 
was shot down overhead and that shrapnel came through his tent, 
but no one was injured.  The Veteran stated that he was stationed 
five blocks from the headquarters of General Schwarzkopf, and 
that he was ordered to stand guard without being issued any 
weapon.  The reporting physician noted that prior to this 
appointment, the Veteran had "tended to deny and minimize any 
problems that he had had over in Saudi."  The physician opined 
that although some symptoms consistent with PTSD were now being 
reported, it was difficult to determine what problems the 
appellant actually had.  It was "possible that he has PTSD," 
however many of the Veteran's complaints seemed related to anger 
over other experiences he had with the National Guard.

In January 2004, the Veteran was sleeping a lot and exhibited 
depressed affect, but no suicidal ideation.  On VA examination in 
January 2004 it was noted that the Veteran's anxiety disorder 
manifest with some symptoms of PTSD, but that he did not have 
"full blown" PTSD.

August 2004 letters from the claimant's wife and a fellow service 
member documented depressive symptoms prior to activation to 
southwest Asia, and chronic pain since returning from service.

On examination by the Social Security Administration in January 
2005, the Veteran reported symptoms of depression, but did not 
indicate any in-service traumatic stressor-event.  Psychosocial 
and environmental stressors included the loss of physical and 
intellectual functioning, unemployment, financial pressure and 
"difficulty with the VA."  The diagnosis was of major 
depression.

In April 2005, the Veteran described considerable distress, 
although symptoms did not meet the diagnostic criteria for 
military-related PTSD.  It was noted that while there was 
distress over his situation during deployment, there were no 
reports of experiences during military service that were of the 
type considered to be "traumatic events" in the context of a 
PTSD diagnosis.  Symptoms reported were consistent with 
depression and functioning related to chronic fatigue syndrome.

The Board does note some treatment records from 2005 which 
indicate "patient diagnosis" of PTSD.  Nonetheless, it is also 
noted that such diagnoses do not appear to have been accompanied 
by any analytical review, nor are any in-service stressors 
identified.

An August 2005 letter from an attending psychiatrist in the PTSD 
clinic at a VA medical center indicated that the Veteran had 
major depressive disorder.  A mental health examination in 
November 2005, revealed decent eye contact, speech within normal 
limits, and depressed mood.  Affect was restricted and the 
Veteran was diagnosed with major depression.

Also added to the claims file are duplicative copies of documents 
already of record at the time of the last final denial, 
including: private psychological assessments from November 1995 
and November 1997; VA psychological treatment records from 
September 1996, August 1996, and January 1997; and report of VA 
examination conducted September 1997.

Finally, the Board notes that the Veteran submitted a statement 
in December 2009 in which he testifies that he has "accepted the 
PTSD diagnosis" and since that time has been treated by a VA 
PTSD social worker on a monthly basis.  He also repeated his 
belief that while deployed to southwest Asia, he was stationed 
several blocks from General Schwarzkopf's offices and that at one 
point a Scud missile was "intercepted directly over our heads."  

In total, evidence submitted since the last final denial includes 
the Veteran's application to reopen his claim, psychological 
treatment records, statements from the Veteran's wife and fellow 
service members regarding the his mood, and testimony from the 
Veteran about in-service events which he attributes to PTSD.

As stated, the claim of entitlement to service connection for 
PTSD was denied in September 2000 due to a lack of diagnosis of 
PTSD and a lack of verified in-service stressor.  

Of the evidence added to the claims file since that last final 
denial, none is new and material.   Specifically, medical 
evidence indicating symptoms and diagnoses relating to depression 
and anxiety do not support the Veteran's claim and are 
duplicative insofar as they fail to diagnose PTSD.  In fact, the 
evidence submitted since September 2000, confirms that the 
Veteran does not have a formal diagnosis of the claimed disorder.  
While the Board recognizes treatment through a VA PTSD program, 
that he was treated in such a program does not equate to a 
diagnosis.  Furthermore, records of such treatment tend to 
confirm the Veteran's diagnosis of major depression rather than 
PTSD.

The Board has reviewed all of the Veteran's sworn testimony and 
written statements, and notes that these statements are not new 
and material.  Mere recounting of information does not render the 
information new.  See Goodwin v. Derwinski, 1 Vet. App. 419, 424 
(1991).  Nor does such testimony tend to support the conclusion 
that the Veteran has a current diagnosis of PTSD.  The 
appellant's assertion that he has PTSD is no different than his 
prior assertion.  This recounting is not new.

In short, the claim was previously denied for a lack of competent 
evidence showing a diagnosis of PTSD.  Since that time no new 
evidence has been submitted to remedy this defect in the claim.  
The preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  The application to 
reopen the claim of entitlement to service connection for PTSD is 
denied.

Lastly, the Board notes that the regulation addressing PTSD was 
recently amended.  However, that regulation did not eliminate the 
need for a diagnosis of PTSD.  Accordingly, the change in the 
regulation is not applicable in this case.




ORDER

Service connection for residuals of a head injury is denied.

Service connection for a disability manifest by blackouts is 
denied.

The application to reopen the claim of entitlement to service 
connection for PTSD is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


